Grice, Justice.
1. “It is an elementary rule of construction, as applied to a pleading, that it is to be construed most strongly against the pleader; and that if an inference unfavorable to the right of a party claiming a right under such a pleading may be fairly drawn from the facts stated therein, sjich inference will prevail in determining the rights of the parties.” Krueger v. MacDougald, 148 Ga. 429 (96 S. E. 867).
2. While the petition in the instant case refers to a loan, it alleges no promise on the part of the plaintiff to pay any sum, and when construed most strongly against the pleader, under the foregoing rule, it shows merely a sale of the property with an oral option to repurchase, the latter being in conflict with the deed and therefore unenforceable, and does not show a security deed with possession held by the grantor. The court did not err in sustaining the general demurrer and dismissing the petition. Judgment affirmed.

All the Juslices concur.

T. S. Lang and O. H. Dalton, for plaintiff.
B. Carter Pittman, for defendants.